Citation Nr: 1502728	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  11-10 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for chronic myeloid leukemia.

2.  Entitlement to compensation for tinnitus under the provisions of 38 U.S.C.A. § 1151, as a residual of VA treatment in October 2006.

3.  Entitlement to compensation for right ear hearing loss under the provisions of 38 U.S.C.A. § 1151, as a residual of VA treatment in October 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from November 1968 to December 1968 and from February 1977 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefits sought on appeal.

The Board previously remanded this appeal in March 2014 for additional development.  Unfortunately, additional development is warranted, and the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to the Veteran's request to reopen a previously denied claim for service connection for chronic myeloid leukemia (CML), the Board remanded the claim in March 2014, in part, to provide the Veteran with corrective VCAA notice.  Specifically, the May 2010 notice letter he received prior to the initial adjudication of his claim incorrectly listed the prior final decision denying service connection for CML as a July 2003 rating decision.  In fact, the prior final denial of the claim was a September 2006 Board decision.  Unfortunately, the notice letter sent pursuant to the Board's remand again listed an incorrect date for the prior final decision.  Therefore, the matter must be remanded for corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).

With respect to the Veteran's claims under 38 U.S.C.A. § 1151, the Board previously remanded the claim, in part, to obtain records associated with an April 2007 Federal Tort Claims Act (FTCA) lawsuit.  The AOJ then sent a letter to the Veteran requesting him to provide all available materials associated with this lawsuit, but no response was received.  A review of the record shows the Veteran filed a claim in April 2007 with the VA Regional Counsel in Waco, Texas.  The record also contains a February 2010 letter from VA General Counsel in Washington, D.C., informing the Veteran that their reconsideration of his administrative tort claim has been denied.  In light of this information, any records associated with the Veteran's administrative tort claim with VA should be obtained.

Finally, VA treatment records recently associated with the claims file document the treatment received by the Veteran in October 2006, which he alleges gave rise to his right ear hearing loss and tinnitus.  The Veteran was admitted on October 13, 2006, for complaints of lightheadedness and an unsteady gait.  His history of CML was noted.  He denied any difficulty in hearing, and there was no report of tinnitus.  His white blood cell count was noted to be elevated.  He was diagnosed with dehydration and a flare-up of CML and treated with medication.  It was noted that his white blood cell count was coming down satisfactorily.  By October 16, he was noted to be asymptomatic and was discharged.  On October 24, the Veteran reported that he had ringing in his ears.  On October 30, he stated that he had experienced ringing in his ears since his discharge from treatment.  On examination, he had a small amount of clotted blood in his right external auditory canal due to scratching of the ear by the Veteran.  Otherwise, there was no evidence of infection.  The Veteran was assured that the ringing would abate once his white blood cell count dropped.  Additional records from October 31 noted that his white blood cell count was coming down slowly.

Subsequent treatment records show the Veteran still complained of tinnitus in January 2007, and a March 2007 private audiological test revealed sudden, profound right ear sensorineural hearing loss.  VA records dated April 2007 include an opinion that right ear hearing loss and tinnitus may have been due to a "very [high] white blood count."

In light of the Veteran's October 2006 treatment, and evidence of additional disabilities of tinnitus and right ear hearing loss following that treatment, an opinion should be obtained to determine whether these additional disabilities were proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or due to an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1)(A), (B) (West 2014); Viegas v. Shinseki, 705 F.3d 1374, 1377-78 (Fed. Cir. 2013).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter informing him as to what evidence is required to substantiate his petition to reopen his claim for service connection for chronic myeloid leukemia in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006).  The corrected VCAA letter must include the date of the last final decision (i.e. September 2006 Board decision).

2.  Request all available records related to the Veteran's April 2007 administrative tort claim from the VA Regional Counsel in Waco, Texas and from VA's General Counsel, and associate them with the claims file.

3.  Forward the claims file to an appropriate VA examiner for an opinion regarding the etiology of the Veteran's right ear hearing loss and tinnitus.  The entire claims file and a copy of this REMAND must be made available to the clinician.  The clinician must note in his/her report that the evidence in the claims file has been reviewed.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that right ear hearing loss and tinnitus were caused by carelessness, negligence, lack of proper skill, error in judgment, or fault on the part of VA in providing treatment to the Veteran in October 2006.  The examiner must also provide an opinion as to whether such additional disabilities were a reasonably foreseeable result of such treatment.  That is, would a reasonable health care provider have considered right ear hearing loss and tinnitus to be ordinary risks of the treatment at issue?

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion (including specifically any additional surgical records obtained on remand); however, his or her attention is drawn to the following:

* VA records dated from October 13, 2006, through October 16, 2006, which document the Veteran's treatment for lightheadedness and an unsteady gait, including an elevated white blood cell count that was noted to be coming down satisfactorily.

* VA records dated October 24, 2006, which reflect complaints of tinnitus; records dated October 30, 2006, which reflect a small amount of clotted blood in his right external auditory canal due to scratching of the ear by the Veteran, and an assurance to the Veteran that the ringing would abate once his white blood cell count dropped.

* VA records dated October 31, 2006, noting that his white blood cell count was coming down slowly.

* VA records dated January 2007 noting continued complaints of tinnitus.

* Private records dated March 2007, which include audiological testing showing profound right ear sensorineural hearing loss, and an MRI showing subtle increased signal on the proton density sequence involving the right side of the pons and right cerebral peduncle; and probable moderate chronic small vessel ischemia or possible demyelination.

The examiner is asked to provide a complete rationale for all opinions rendered, with medical explanation and citation to the record.  If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case.  If a physical examination is necessary to provide an opinion, one must be scheduled.

4.  Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, send the Veteran and his representative a supplemental statement of the case and allow them an appropriate amount of time to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




